         Case 1:18-cv-03694-ER Document 73 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STULZ AIR TECHNOLOGY
SYSTEMS, INC.,
                               Plaintiﬀ,
                                                                 ORDER
                 – against –                                 18 Civ. 3694 (ER)

GEORGE J. FIGLIOLIA, et al.,

                               Defendants.


RAMOS, D.J.:

         On March 5, 2020, the Court held a Show Cause Hearing at which the Court

ordered the defendants to produce certain documents requested by Stulz. No action has

occurred in that case since that time. Accordingly, the parties are directed to ﬁle a joint

status report with the Court by November 1, 2020. Failure to comply with this order

could result in sanctions up to and including dismissal for failure to prosecute. Fed. R.

Civ. P. 41(b).


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
